                                             1   LAURA LEIGH GEIST (Bar No. 180826)
                                                 laura.geist@dentons.com
                                             2   ANDREW S. AZARMI (Bar No. 241407)
                                                 andrew.azarmi@dentons.com
                                             3   DENTONS US LLP
                                                 One Market Plaza
                                             4   Spear Tower, 24th Floor
                                                 San Francisco, California 94612
                                             5   Telephone: (415) 267-4000
                                                 Facsimile: (415) 267-4198
                                             6
                                                 KELLY R. GRAF (Bar No. 301325)
                                             7   kelly.graf@dentons.com
                                                 DENTONS US LLP
                                             8   601 South Figueroa Street
                                                 Suite 2500
                                             9   Los Angeles, California 90017
                                                 Telephone: (213) 623-9300
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   Facsimile: (213) 623-9924
     SAN FRANCISCO, CALIFORNIA 94612




                                            11   Attorneys for Defendant and Counterclaimant
                                                 The Prudential Insurance Company of America
           DENTONS US LLP




                                            12
             (415) 267-4000




                                            13                         UNITED STATES DISTRICT COURT
                                            14                        CENTRAL DISTRICT OF CALIFORNIA
                                            15
                                                 Roberto Sattin and Lesley Sattin,       Case No. 8:18-cv-1288 AG (ADSx)
                                            16
                                                                 Plaintiffs,             Hon. Andrew J. Guilford
                                            17
                                                       v.                                PROTECTIVE ORDER
                                            18
                                                 The Prudential Insurance Company of
                                            19   America; and Does 1 to 10, inclusive,
                                            20                   Defendants.
                                            21
                                                 AND RELATED COUNTERCLAIM
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                             PROTECTIVE ORDER
                                             1         Plaintiffs Roberto Sattin and Lesley Sattin (“Plaintiffs”) and Defendant The
                                             2   Prudential Insurance Company of America (“Defendant”), by their undersigned
                                             3   counsel, herby stipulate to the entry of the following protective order (“Order”)
                                             4   pursuant to Fed. R. Civ. P.26(c). This Order was drafted using United States
                                             5   District Court Judge, Honorable Andrew J. Guilford’s model protective order.
                                             6   1.    PURPOSE AND LIMITS OF THIS ORDER
                                             7         Discovery in this action is likely to involve confidential, proprietary, or
                                             8   private information requiring special protection from public disclosure and from
                                             9   use for any purpose other than this litigation. Thus, the Court enters this Protective
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   Order. This Order does not confer blanket protections on all disclosures or
     SAN FRANCISCO, CALIFORNIA 94612




                                            11   responses to discovery, and the protection it gives from public disclosure and use
           DENTONS US LLP




                                            12   extends only to the specific material entitled to confidential treatment under the
             (415) 267-4000




                                            13   applicable legal principles. This Order does not automatically authorize the filing
                                            14   under seal of material designated under this Order. Instead, the parties must comply
                                            15   with L.R. 79-5.1 if they seek to file anything under seal. This Order does not
                                            16   govern the use at trial of material designated under this Order.
                                            17   2.    DESIGNATING PROTECTED MATERIAL
                                            18         2.1    Over-Designation Prohibited¶
                                                                                         . Any party or non-party who
                                            19   designates information or items for protection under this Order as
                                            20   "CONFIDENTIAL," "HIGHLY CONFIDENTIAL — ATTORNEY EYES
                                            21   ONLY," or "HIGHLY CONFIDENTIAL —SOURCE CODE" (a "designator")
                                            22   must only designate specific material that qualifies under the appropriate standards.
                                            23   To the extent practicable, only those parts of documents, items, or oral or written
                                            24   communications that require protection shall be designated. Designations with a
                                            25   higher confidentiality level when a lower level would suffice are prohibited. Mass,
                                            26   indiscriminate, or routinized designations are prohibited. Unjustified designations
                                            27   expose the designator to sanctions, including the Court's striking all confidentiality
                                            28   designations made by that designator. Designation under this Order is allowed only
                                                                                          -1-                         PROTECTIVE ORDER
                                             1   if the designation is necessary to protect material that, if disclosed to persons not
                                             2   authorized to view it, would cause competitive or other recognized harm. Material
                                             3   may not be designated if it has been made public, or if designation is otherwise
                                             4   unnecessary to protect a secrecy interest. If a designator learns that information or
                                             5   items that it designated for protection do not qualify for protection at all or do not
                                             6   qualify for the level of protection initially asserted, that designator must promptly
                                             7   notify all parties that it is withdrawing the mistaken designation.
                                             8         2.2    Manner and Timing of Designations¶
                                                                                               . Designation under this Order
                                             9   requires the designator to affix the applicable legend ("CONFIDENTIAL,"
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   "HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY," or "HIGHLY
     SAN FRANCISCO, CALIFORNIA 94612




                                            11   CONFIDENTIAL —SOURCE CODE") to each page that contains protected
           DENTONS US LLP




                                            12   material. For testimony given in deposition or other proceeding, the designator shall
             (415) 267-4000




                                            13   specify all protected testimony and the level of protection being asserted. It may
                                            14   make that designation during the deposition or proceeding, or may invoke, on the
                                            15   record or by written notice to all parties on or before the next business day, a right
                                            16   to have up to 21 days from the deposition or proceeding to make its designation.
                                            17                2.2.1 A party or non-party that makes original documents or materials
                                            18   available for inspection need not designate them for protection until after the
                                            19   inspecting party has identified which material it would like copied and produced.
                                            20   During the inspection and before the designation, all material shall be treated as
                                            21   HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY. After the inspecting
                                            22   party has identified the documents it wants copied and produced, the producing
                                            23   party must designate the documents, or portions thereof, that qualify for protection
                                            24   under this Order.
                                            25                2.2.2 Parties shall give advance notice if they expect a deposition or
                                            26   other proceeding to include designated material so that the other parties can ensure
                                            27   that only authorized individuals are present at those proceedings when such
                                            28   material is disclosed or used. The use of a document as an exhibit at a deposition
                                                                                           -2-                         PROTECTIVE ORDER
                                             1   shall not in any way affect its designation. Transcripts containing designated
                                             2   material shall have a legend on the title page noting the presence of designated
                                             3   material, and the title page shall be followed by a list of all pages (including line
                                             4   numbers as appropriate) that have been designated, and the level of protection being
                                             5   asserted. The designator shall inform the court reporter of these requirements. Any
                                             6   transcript that is prepared before the expiration of the 21-day period for designation
                                             7   shall be treated during that period as if it had been designated HIGHLY
                                             8   CONFIDENTIAL — ATTORNEY EYES ONLY unless otherwise agreed. After
                                             9   the expiration of the 21-day period, the transcript shall be treated only as actually
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   designated.
     SAN FRANCISCO, CALIFORNIA 94612




                                            11         2.3     Inadvertent Failures to Designate¶
                                                                                                . An inadvertent failure to
           DENTONS US LLP




                                            12   designate does not, standing alone, waive protection under this Order. Upon timely
             (415) 267-4000




                                            13   assertion or correction of a designation, all recipients must make reasonable efforts
                                            14   to ensure that the material is treated according to this Order.
                                            15   3.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                            16         All challenges to confidentiality designations shall proceed under L.R. 37-1
                                            17   through L.R. 37-4.
                                            18   4.    ACCESS TO DESIGNATED MATERIAL
                                            19         4.1     Basic Principles¶
                                                                               . A receiving party may use designated material only
                                            20   for this litigation. Designated material may be disclosed only to the categories of
                                            21   persons and under the conditions described in this Order.
                                            22         4.2     Disclosure of CONFIDENTIAL Material Without Further
                                            23   Approval¶
                                                         . Unless otherwise ordered by the Court or permitted in writing by the
                                            24   designator, a receiving party may disclose any material designated
                                            25   CONFIDENTIAL only to:
                                            26                 4.2.1 The receiving party's outside counsel of record in this action and
                                            27   employees of outside counsel of record to whom disclosure is reasonably necessary;
                                            28
                                                                                           -3-                         PROTECTIVE ORDER
                                             1               4.2.2 The officers, directors, and employees of the receiving party to
                                             2   whom disclosure is reasonably necessary;
                                             3               4.2.3 Experts retained by the receiving party's outside counsel of
                                             4   record to whom disclosure is reasonably necessary, and who have signed the
                                             5   Agreement to Be Bound (Exhibit A);
                                             6               4.2.4 The Court and its personnel;
                                             7               4.2.5 Outside court reporters and their staff, professional jury or trial
                                             8   consultants, and professional vendors to whom disclosure is reasonably necessary,
                                             9   and who have signed the Agreement to Be Bound (Exhibit A);
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10               4.2.6 During their depositions, witnesses in the action to whom
     SAN FRANCISCO, CALIFORNIA 94612




                                            11   disclosure is reasonably necessary and who have signed the Agreement to Be
           DENTONS US LLP




                                            12   Bound (Exhibit A); and
             (415) 267-4000




                                            13               4.2.7 The author or recipient of a document containing the material, or
                                            14   a custodian or other person who otherwise possessed or knew the information.
                                            15         4.3   Disclosure of HIGHLY CONFIDENTIAL — ATTORNEY EYES
                                            16   ONLY and HIGHLY CONFIDENTIAL — SOURCE CODE Material
                                            17   Without Further Approval¶
                                                                         . Unless permitted in writing by the designator, a
                                            18   receiving party may disclose material designated HIGHLY CONFIDENTIAL —
                                            19   ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL — SOURCE CODE
                                            20   without further approval only to:
                                            21               4.3.1 The receiving party's outside counsel of record in this action and
                                            22   employees of outside counsel of record to whom it is reasonably necessary to
                                            23   disclose the information;
                                            24               4.3.2 The Court and its personnel;
                                            25               4.3.3 Outside court reporters and their staff, professional jury or trial
                                            26   consultants, and professional vendors to whom disclosure is reasonably necessary,
                                            27   and who have signed the Agreement to Be Bound (Exhibit A); and
                                            28
                                                                                         -4-                         PROTECTIVE ORDER
                                             1                4.3.4 The author or recipient of a document containing the material, or
                                             2   a custodian or other person who otherwise possessed or knew the information.
                                             3         4.4    Procedures for Approving or Objecting to Disclosure of HIGHLY
                                             4   CONFIDENTIAL — ATTORNEY EYES ONLY or HIGHLY
                                             5   CONFIDENTIAL —SOURCE CODE Material to In-House Counsel or
                                             6   Experts¶
                                                        . Unless agreed to in writing by the designator:
                                             7                4.4.1 A party seeking to disclose to in-house counsel any material
                                             8   designated HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY must first
                                             9   make a written request to the designator providing the full name of the in-house
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   counsel, the city and state of such counsel's residence, and such counsel's current
     SAN FRANCISCO, CALIFORNIA 94612




                                            11   and reasonably foreseeable future primary job duties and responsibilities in
           DENTONS US LLP




                                            12   sufficient detail to determine present or potential involvement in any competitive
             (415) 267-4000




                                            13   decision-making. In-house counsel are not authorized to receive material designated
                                            14   HIGHLY CONFIDENTIAL — SOURCE CODE.
                                            15                4.4.2 A party seeking to disclose to an expert retained by outside
                                            16   counsel of record any information or item that has been designated HIGHLY
                                            17   CONFIDENTIAL — ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL
                                            18   —SOURCE CODE must first make a written request to the designator that (1)
                                            19   identifies the general categories of HIGHLY CONFIDENTIAL — ATTORNEY
                                            20   EYES ONLY or HIGHLY CONFIDENTIAL — SOURCE CODE information that
                                            21   the receiving party seeks permission to disclose to the expert, (2) sets forth the full
                                            22   name of the expert and the city and state of his or her primary residence, (3)
                                            23   attaches a copy of the expert's current resume, (4) identifies the expert's current
                                            24   employer(s), (5) identifies each person or entity from whom the expert has received
                                            25   compensation or funding for work in his or her areas of expertise (including in
                                            26   connection with litigation) in the past five years, and (6) identifies (by name and
                                            27   number of the case, filing date, and location of court) any litigation where the
                                            28   expert has offered expert testimony, including by declaration, report, or testimony
                                                                                           -5-                         PROTECTIVE ORDER
                                             1   at deposition or trial, in the past five years. If the expert believes any of this
                                             2   information at (4) - (6) is subject to a confidentiality obligation to a third party, then
                                             3   the expert should provide whatever information the expert believes can be disclosed
                                             4   without violating any confidentiality agreements, and the party seeking to disclose
                                             5   the information to the expert shall be available to meet and confer with the
                                             6   designator regarding any such confidentiality obligations.
                                             7                4.4.3 A party that makes a request and provides the information
                                             8   specified in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the
                                             9   identified in-house counsel or expert unless, within seven days of delivering the
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   request, the party receives a written objection from the designator providing
     SAN FRANCISCO, CALIFORNIA 94612




                                            11   detailed grounds for the objection.
           DENTONS US LLP




                                            12                4.4.4 All challenges to objections from the designator shall proceed
             (415) 267-4000




                                            13   under L.R. 37-1 through L.R. 37-4.
                                            14   5.    SOURCE CODE
                                            15         5.1    Designation of Source Code¶
                                                                                        . If production of source code is
                                            16   necessary, a party may designate it as HIGHLY CONFIDENTIAL — SOURCE
                                            17   CODE if it is, or includes, confidential, proprietary, or trade secret source code.
                                            18         5.2    Location and Supervision of Inspection¶
                                                                                                    . Any HIGHLY
                                            19   CONFIDENTIAL — SOURCE CODE produced in discovery shall be made
                                            20   available for inspection, in a format allowing it to be reasonably reviewed and
                                            21   searched, during normal business hours or at other mutually agreeable times, at an
                                            22   office of the designating party's counsel or another mutually agreeable location. The
                                            23   source code shall be made available for inspection on a secured computer in a
                                            24   secured room, and the inspecting party shall not copy, remove, or otherwise transfer
                                            25   any portion of the source code onto any recordable media or recordable device. The
                                            26   designator may visually monitor the activities of the inspecting party's
                                            27   representatives during any source code review, but only to ensure that there is no
                                            28   unauthorized recording, copying, or transmission of the source code.
                                                                                            -6-                          PROTECTIVE ORDER
                                             1         5.3    Paper Copies of Source Code Excerpts¶
                                                                                                  . The inspecting party may
                                             2   request paper copies of limited portions of source code that are reasonably
                                             3   necessary for the preparation of court filings, pleadings, expert reports, other
                                             4   papers, or for deposition or trial. The designator shall provide all such source code
                                             5   in paper form, including Bates numbers and the label "HIGHLY CONFIDENTIAL
                                             6   — SOURCE CODE."
                                             7         5.4    Access Record¶
                                                                           . The inspecting party shall maintain a record of any
                                             8   individual who has inspected any portion of the source code in electronic or paper
                                             9   form, and shall maintain all paper copies of any printed portions of the source code
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   in a secured, locked area. The inspecting party shall not convert any of the
     SAN FRANCISCO, CALIFORNIA 94612




                                            11   information contained in the paper copies into any electronic format other than for
           DENTONS US LLP




                                            12   the preparation of a pleading, exhibit, expert report, discovery document, deposition
             (415) 267-4000




                                            13   transcript, or other Court document. Any paper copies used during a deposition
                                            14   shall be retrieved at the end of each day and must not be left with a court reporter or
                                            15   any other unauthorized individual.
                                            16   6.    PROSECUTION BAR
                                            17         Absent written consent from the designator, any individual who receives
                                            18   access to HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY or HIGHLY
                                            19   CONFIDENTIAL — SOURCE CODE information shall not be involved in the
                                            20   prosecution of patents or patent applications concerning the field of the invention of
                                            21   the patents-in-suit for the receiving party or its acquirer, successor, predecessor, or
                                            22   other affiliate during the pendency of this action and for one year after its
                                            23   conclusion, including any appeals. "Prosecution" means drafting, amending,
                                            24   advising on the content of, or otherwise affecting the scope or content of patent
                                            25   claims or specifications. These prohibitions shall not preclude counsel from
                                            26   participating in reexamination or inter partes review proceedings to challenge or
                                            27   defend the validity of any patent, but counsel may not participate in the drafting of
                                            28   amended claims in any such proceedings.
                                                                                           -7-                         PROTECTIVE ORDER
                                             1   7.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                             2         PRODUCED IN OTHER LITIGATION
                                             3         7.1    Subpoenas and Court Orders¶
                                                                                        . This Order in no way excuses non-
                                             4   compliance with a lawful subpoena or court order. The purpose of the duties
                                             5   described in this section is to alert the interested parties to the existence of this
                                             6   Order and to give the designator an opportunity to protect its confidentiality
                                             7   interests in the court where the subpoena or order issued.
                                             8         7.2    Notification Requirement¶
                                                                                      . If a party is served with a subpoena or a
                                             9   court order issued in other litigation that compels disclosure of any information or
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   items designated in this action as CONFIDENTIAL, HIGHLY CONFIDENTIAL
     SAN FRANCISCO, CALIFORNIA 94612




                                            11   — ATTORNEY EYES ONLY, or HIGHLY CONFIDENTIAL — SOURCE
           DENTONS US LLP




                                            12   CODE, that party must:
             (415) 267-4000




                                            13                7.2.1 Promptly notify the designator in writing. Such notification shall
                                            14   include a copy of the subpoena or court order;
                                            15                7.2.2 Promptly notify in writing the party who caused the subpoena or
                                            16   order to issue in the other litigation that some or all of the material covered by the
                                            17   subpoena or order is subject to this Order. Such notification shall include a copy of
                                            18   this Order; and
                                            19                7.2.3 Cooperate with all reasonable procedures sought by the
                                            20   designator whose material may be affected.
                                            21         7.3    Wait For Resolution of Protective Order¶
                                                                                                     . If the designator timely
                                            22   seeks a protective order, the party served with the subpoena or court order shall not
                                            23   produce any information designated in this action as CONFIDENTIAL, HIGHLY
                                            24   CONFIDENTIAL —ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL
                                            25   — SOURCE CODE before a determination by the court where the subpoena or
                                            26   order issued, unless the party has obtained the designator's permission. The
                                            27   designator shall bear the burden and expense of seeking protection of its
                                            28   confidential material in that court.
                                                                                            -8-                          PROTECTIVE ORDER
                                             1   8.     UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
                                             2          If a receiving party learns that, by inadvertence or otherwise, it has disclosed
                                             3   designated material to any person or in any circumstance not authorized under this
                                             4   Order, it must immediately (1) notify in writing the designator of the unauthorized
                                             5   disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
                                             6   designated material, (3) inform the person or persons to whom unauthorized
                                             7   disclosures were made of all the terms of this Order, and (4) use reasonable efforts
                                             8   to have such person or persons execute the Agreement to Be Bound (Exhibit A).
                                             9   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10          PROTECTED MATERIAL
     SAN FRANCISCO, CALIFORNIA 94612




                                            11          When a producing party gives notice that certain inadvertently produced
           DENTONS US LLP




                                            12   material is subject to a claim of privilege or other protection, the obligations of the
             (415) 267-4000




                                            13   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5) (B).
                                            14   This provision is not intended to modify whatever procedure may be established in
                                            15   an e-discovery order that provides for production without prior privilege review
                                            16   pursuant to Federal Rule of Evidence 502(d) and (e).
                                            17   10.    FILING UNDER SEAL
                                            18          Without written permission from the designator or a Court order, a party may
                                            19   not file in the public record in this action any designated material. A party seeking
                                            20   to file under seal any designated material must comply with L.R. 79-5.1. Filings
                                            21   may be made under seal only pursuant to a court order authorizing the sealing of the
                                            22   specific material at issue. The fact that a document has been designated under this
                                            23   Order is insufficient to justify filing under seal. Instead, parties must explain the
                                            24   basis for confidentiality of each document sought to be filed under seal. Because a
                                            25   party other than the designator will often be seeking to file designated material,
                                            26   cooperation between the parties in preparing, and in reducing the number and extent
                                            27   of, requests for under seal filing is essential. If a receiving party's request to file
                                            28   designated material under seal pursuant to L.R. 79-5.1 is denied by the Court, then
                                                                                            -9-                          PROTECTIVE ORDER
                                             1   the receiving party may file the material in the public record unless (1) the
                                             2   designator seeks reconsideration within four days of the denial, or (2) as otherwise
                                             3   instructed by the Court.
                                             4   11.   FINAL DISPOSITION
                                             5         Within 60 days after the final disposition of this action, each party shall
                                             6   return all designated material to the designator or destroy such material, including
                                             7   all copies, abstracts, compilations, summaries, and any other format reproducing or
                                             8   capturing any designated material. The receiving party must submit a written
                                             9   certification to the designator by the 60-day deadline that (1) identifies (by
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   category, where appropriate) all the designated material that was returned or
     SAN FRANCISCO, CALIFORNIA 94612




                                            11   destroyed, and (2) affirms that the receiving party has not retained any copies,
           DENTONS US LLP




                                            12   abstracts, compilations, summaries, or any other format reproducing or capturing
             (415) 267-4000




                                            13   any of the designated material. This provision shall not prevent counsel from
                                            14   retaining an archival copy of all pleadings, motion papers, trial, deposition, and
                                            15   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
                                            16   expert reports, attorney work product, and consultant and expert work product, even
                                            17   if such materials contain designated material. Any such archival copies remain
                                            18   subject to this Order.
                                            19
                                            20
                                                       [SIGNATURES BELOW]
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                          - 10 -                      PROTECTIVE ORDER
                                             1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                             2
                                                 Dated: October 29, 2018              LAURA LEIGH GEIST
                                             3                                        ANDREW S. AZARMI
                                                                                      KELLY R. GRAF
                                             4                                        DENTONS US LLP
                                             5
                                             6                                        By:/s/Andrew S. Azarmi
                                                                                          Andrew S. Azarmi
                                             7                                        Attorneys for Defendant The Prudential
                                                                                      Insurance Company of America
                                             8
                                                 Dated: October 29, 2018              ROBERT J. MCKENNON
                                             9                                        RYAN R. TIKKER
                                                                                      MCKENNON LAW GROUP PC
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10
     SAN FRANCISCO, CALIFORNIA 94612




                                            11
                                                                                      By:/s/Robert J. McKennon
                                                                                          Robert J. McKennon
           DENTONS US LLP




                                            12
             (415) 267-4000




                                                                                      Attorneys for Plaintiffs
                                            13                                        Roberto Sattin and Lesley Sattin
                                            14
                                                       I hereby attest that all other signatories listed, and on whose behalf this filing
                                            15
                                                 is submitted, concur in the filing’s content and have authorized the filing.
                                            16
                                                 Dated: October 29, 2018                DENTONS US LLP
                                            17
                                            18                                          By: /s/Andrew S. Azarmi
                                                                                            Andrew S. Azarmi
                                            19                                          Attorneys for Defendant
                                            20                                          The Prudential Insurance Company of
                                                                                        America
                                            21
                                            22   IT IS SO ORDERED.
                                            23
                                            24   DATED:      October 30, 2018            /s/ Autumn D. Spaeth
                                            25                                       Autumn D. Spaeth
                                            26                                       United States Magistrate Judge
                                            27
                                            28
                                                                                          - 11 -                       PROTECTIVE ORDER
                                             1                                         EXHIBIT A
                                             2                                 AGREEMENT TO BE BOUND
                                             3
                                                         I,                         [print or type full name], of [print or type full
                                             4
                                                 address], declare under penalty of perjury that I have read in its entirety and
                                             5
                                                 understand the Protective Order that was issued by the United States District Court
                                             6
                                                 for the Central District of California on __________ [date] in the case of
                                             7
                                                 _______________ [insert formal name of the case and the number and initials
                                             8
                                                 assigned to it by the court]. I agree to comply with and to be bound by all the
                                             9
                                                 terms of this Protective Order, and I understand and acknowledge that failure to so
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10
                                                 comply could expose me to sanctions and punishment for contempt. I solemnly
     SAN FRANCISCO, CALIFORNIA 94612




                                            11
                                                 promise that I will not disclose in any manner any information or item that is
           DENTONS US LLP




                                            12
             (415) 267-4000




                                                 subject to this Protective Order to any person or entity except in strict compliance
                                            13
                                                 with this Order.
                                            14
                                                         I further agree to submit to the jurisdiction of the United States District Court
                                            15
                                                 for the Central District of California for the purpose of enforcing this Order, even if
                                            16
                                                 such enforcement proceedings occur after termination of this action.
                                            17
                                                         I hereby appoint ______________________________[print or type full
                                            18
                                                 name] of _______________________________[print or type full address and
                                            19
                                                 telephone number] as my California agent for service of process in connection with
                                            20
                                                 this action or any proceedings related to enforcement of this Order.
                                            21
                                                 Date:
                                            22
                                                 City and State where sworn and signed:
                                            23
                                            24   Printed name:
                                            25                   [printed name]
                                            26
                                                 Signature:
                                            27
                                                                 [signature]
                                            28
                                                                                           - 12 -                       PROTECTIVE ORDER
